Citation Nr: 0112898	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for service-connected recurrent left (minor) shoulder 
dislocation.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 27, 1999, to 
September 21, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection and 
assigned a 20 percent evaluation for recurrent left shoulder 
dislocation, effective from September 22, 1999 (the day 
following the date of the veteran's discharge from active 
military service).  As the veteran has disagreed with the 
assigned evaluation, the Board has characterized the issue on 
appeal in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. Since the September 1999 effective date of the grant of 
service connection, the veteran's left (minor) shoulder 
disability has been manifested by manifested by recurrent 
dislocation, tenderness on palpation and pain on extreme 
motion, and some limitation of range of motion.


CONCLUSION OF LAW

As the assignment of a 20 percent evaluation for the 
veteran's service-connected recurrent left shoulder 
dislocation was proper, the criteria for a higher evaluation 
have not been met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic 
Codes 5201, 5202, 5203 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, as indicated below, the 
Board is satisfied that all evidence pertinent to the appeal 
is of record, and that no further assistance to the veteran 
is required in order to comply with the duty to assist.  The 
veteran's service medical records have been associated with 
the record, he has undergone examination in connection with 
the appeal, and he has not indicated that there are any 
relevant records outstanding that have not been associated 
with the claims file; hence, the claim on appeal is ready to 
be considered on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

A review of the claims file reflects that service connection 
was granted and a 20 percent rating was assigned for the 
veteran's left should disability in March 2000.  This 
decision was based primarily on service medical records, 
which showed that, although the veteran had suffered shoulder 
dislocations prior to service, at the time of entry into 
service, this disability was considered asymptomatic and not 
disabling.  However, during the veteran's training, he 
suffered from frequent shoulder dislocations, was found to 
have a probable anterior subluxation on X-ray taken August 
1999, and was discharged from the military for being unable 
to fulfill the physical requirements of military training.

In connection with his appeal, the veteran underwent a VA 
examination in February 2000.  The veteran indicated during 
that examination that he was right handed.  Further, the 
veteran related his history of having dislocated his shoulder 
first about 4 years prior to service, and having repeated 
dislocations while in service.  The veteran reported 
currently having pain in his left shoulder on a daily basis 
when he wakes up in the morning, and before retiring for the 
evening.  The veteran indicated that he had no stiffness of 
the left shoulder.  There was no swelling, redness, or heat 
sensation.  The veteran reported weakness, fatigue, and a 
lack of endurance.  The veteran indicated that he has not had 
any surgery to his left shoulder.  He reported a history of 
frequent dislocations, with his last dislocation occurring in 
December 1999, while taking his shirt off.  The veteran 
indicated that he did not use any slings or assistive devices 
for his shoulder.  He indicated that his present employment 
at a YMCA required him to play basketball, and that he was 
unable to catch the ball after some time playing, due to his 
left shoulder.

On examination, palpation produced pain in the anterior and 
posterior glenohumeral joint line.  The examiner found no 
evidence of swelling or joint effusion of the left shoulder.  
The examiner found no winging of the scapular bilaterally.  
There was no fixed deformity in the left shoulder.  Range of 
motion of the left shoulder included a flexion of 180 degrees 
bilaterally, and an abduction of 130 degrees actively at the 
left shoulder, with pain at 130 degrees.  The veteran was 
unable to continue passive or active range of motion beyond 
130 degrees due to the ability of the left shoulder to pop 
out of joint.  Abduction of the right shoulder was 180 
degrees.  Closed arm adduction was negative bilaterally.  
Extension was 60 degrees bilaterally.  External rotation was 
70 degrees on the left, lacking 20 degrees, and 90 degrees on 
the right.  Internal rotation was 70 degrees bilaterally.  
The examiner noted that all range of motion, except with 
extreme abduction, was not associated with pain.  Pronation 
and supination of the upper limbs was 85 degrees bilaterally.  
Sensory examination revealed intact sensation to light touch, 
deep pain, and pinprick.  Motor examination revealed muscle, 
bulk, and tone intact.  Passive range of motion was full 
throughout, except for the previously noted left shoulder 
abduction and external rotation.  Bilateral 
sternocleidomastoid was 5/5, bilateral trapezius 5/5, deltoid 
4+/5 on the left, 5/5 on the right, biceps 5/5 bilaterally, 
extensor carpal radialis 5/5 bilaterally, triceps 5/5 
bilaterally, intrinsic muscles from the hand were 5/5 
bilaterally.  Grip strength was 5/5 bilaterally.  Deep tendon 
reflexes were 1+, and symmetric bilateral biceps, brachial 
radials and triceps tendons.  The examiner noted that X-rays 
taken at this time were unremarkable.  The examiner diagnosed 
of chronic left shoulder dislocation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The Board acknowledges that the RO has not explicitly 
considered whether staged rating is appropriate in this case.  
Because, however, for the reasons expressed below, the Board 
finds that the currently assigned 20 percent evaluation is 
consistent with the greatest extent of impairment 
demonstrated since the effective date of the grant of service 
connection.  Hence, there is no basis for assignment of 
staged rating, and a remand for RO consideration of staged 
rating is, thus, unnecessary. 

The veteran's service-connected left shoulder disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2000).  A 20 percent evaluation 
is warranted under that code for dislocation of the clavicle 
or scapula, or nonunion of the clavicle or scapula with loose 
movement, in either the major or minor shoulder.  A 20 
percent evaluation represents the highest evaluation 
available under this code; a higher evaluation may be granted 
only pursuant to another diagnostic code, or on an extra-
schedular basis.

The veteran's left shoulder disability may be rated on the 
basis of limitation of motion of the arm under Diagnostic 
Code 5201 (2000).  As noted previously, the veteran is right 
handed, therefore, the veteran's left shoulder is the minor 
shoulder.  A 20 percent rating for the minor arm under this 
code is assignable for limitation of motion of the left arm 
at shoulder level, or midway between the side and shoulder 
level.  A 30 percent rating under this code is warranted for 
limitation of motion of the left arm to 25 degrees from the 
side, for the minor arm.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Alternatively, the veteran could be rated under Diagnostic 
Code 5202, for other impairment of the humerus.  Under this 
code, a 20 percent rating is warranted for malunion of the 
humerus, with either moderate or marked deformity of the 
minor arm.  A 20 percent rating is also warranted for 
recurrent dislocation at the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at 
shoulder level, or with frequent episodes and guarding of all 
arm movements, in the minor arm.  A 40 percent rating under 
that code would be warranted for fibrous union of the minor 
humerus, a 50 percent rating would be warranted for nonunion 
of the minor humerus (false flail joint), and a 70 percent 
rating would be warranted for loss of head of the minor 
humerus (flail shoulder).

Taking into account all relevant evidence, the Board finds 
that the veteran's left shoulder disability is properly rated 
as 20 percent disabling.  As noted above, the veteran is 
receiving the highest award available under Diagnostic Code 
5203.  As to a rating under Diagnostic Code 5201, for 
limitation of motion, the Board notes that range of motion 
studies conducted during the veteran's VA examination of 
February 2000 revealed veteran's abduction was limited to 130 
degrees in the left shoulder (with pain at 130 degrees), and 
external rotation was limited to 70 degrees.  While the 
veteran may conceivably experience greater limitation of 
motion during flare-ups of pain, during the examination, pain 
on motion was only demonstrated on extreme abduction, and 
there is no medical indication whatsoever that such pain 
would be so disabling as to limit the veteran's motion to 
midway between the side and shoulder level, even during 
flare-ups of pain on with repeated use.  Hence, there is no 
basis for assignment of more than the current 20 percent 
evaluation on the basis of limitation of motion.  

As to a rating under Diagnostic Code 5202, the Board likewise 
finds that the veteran would be entitled to a 20 percent 
rating, but no higher, under this code.  Indeed, the veteran 
does have recurrent dislocation at the scapulohumeral joint, 
such that the minimum compensable rating of 20 percent would 
be warranted under this code.  The veteran has asserted that 
a higher evaluation is warranted because of the frequency of 
his dislocations.  The Board notes, however, that regardless 
of whether the veteran's recurrent dislocation is considered 
to occur with infrequent episodes and guarding of movement at 
shoulder level, or is considered to occur with frequent 
episodes and guarding of all movements, as his shoulder 
disability involves his minor arm, the veteran is entitled to 
no more than a 20 percent rating under this Diagnostic Code, 
which is the rating he is currently receiving.  Further, 
there is no evidence that the veteran suffers from malunion 
of the humerus (although even if he were, he could only 
receive a 20 percent rating under this code).  There is also 
no evidence that the veteran suffers from fibrous union of 
the humerus, nonunion of the humerus, or loss of head of the 
humerus, such that a different rating would be applicable 
under Diagnostic Code 5202.  

Thus, the Board finds that there is no schedular basis for 
assignment of an evaluation in excess of the currently 
assigned 20 percent evaluation.  Additionally, the Board 
finds that the evidence of record does not present such an 
exceptional or unusual disability picture so as to warrant 
assignment of a higher evaluation for the left shoulder 
disability on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2000). There is absolutely no showing that, at 
any point since the veteran's discharge from service, this 
disorder has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards..  In the absence of evidence of such factors, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met; hence, a remand for such submission is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

Given all the foregoing, the Board must conclude that the 
record presents no basis for assignment of a higher 
evaluation for the veteran's service-connected left shoulder 
disability at any point since the September 1999 effective 
date of the grant of service connection, and the claim for a 
higher evaluation must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

The claim for an initial evaluation in excess of 20 percent 
for service-connected recurrent left shoulder dislocation is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 

